 406DECISIONSOF NATIONAL LABORRELATIONS BOARDingly, we find that they are not supervisors within the meaning ofthe Act, and we shall include them in the unit.The Petitioner contends that an individual named Owen Smith ishead of the room service waiters, and in this position exercises super-visory authority.The Employer denies the existence of any suchcategory as room service headwaiter, and testified that Owen Smithdid not have or exercise any supervisory authority. In view of thisdirect conflict of testimony, we shall make no finding as to the super-visory status of Owen Smith, but shall allow him to vote subject tochallenge.Accordingly, we find that the following employees at the Employer'sArlington Hotel, Hot Springs, Arkansas, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All employees, including the telephone operators, room clerks, frontclerks, key and information clerks, mail clerks, file clerks, cashiers,food checkers, the social hostess, the publicist, inspectresses, diningroom waiter captains, and the room service waiters, but excludingthe seasonal employees, bathhouse department employees, general ex-ecutive office employees, the auditor, guards, and all supervisors LL asdefined in the Act.[Text of Direction of Election omitted from publication.]13The record shows, and there is no dispute, that the manager,resident manager, twoassistantmanagers, bell captains, chief telephone operator,chief bellman, head porter,housekeeper,head of the night cleanup crew, taproom manager, chief engineer, headpainter,chef, catering manager, headwaiter,laundry manager,head printer, head barber,beauty shop manager, and sundry and liquor store managers,all have the authority tohire and discharge employees, or effectively to recommend such action.Accordingly, wefind that they are supervisors within the meaning of the Act.Leland Electric Company, Division of American Machine andFoundry Company,and Leland Airborne Products,DivisionofAmericanMachine and Foundry CompanyandInter-nationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No. 9-RO-37926. February 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Mark Fox, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].1Z6 NLRB No. 47. LELAND ELECTRIC COMPANY, DIV. OF AMF COMPANY407Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all technicians and model shopemployees of the engineering department of the Employer's plant atVandalia, Ohio, which engages in the manufacture of defense elec-tronic equipment.The Petitioner has, for several years, representedthe production and maintenance employees of the Vandalia plant andof the Employer's electric motor manufacturing plant in nearby Day-ton, Ohio, in a single bargaining unit.'The parties have stipulated,and record testimony indicates, that employees in certain classifica-tions are technical employees 2 and that other employees are profes-sional employees.There remain, however, certain job classificationswhich are in dispute.The Employer contends that these employees,sought by the Petitioner as technical employees, constitute an unrep-resented fringe group entitled to a self-determination election as towhether they should be included in the existing production and main-tenance unit.It is contrary to Board policy, however, to includetechnical employees in a production and maintenance unit where aparty objects to their inclusion.The Petitioner contends that coordi-nators in the Employer's service organization are sales personnel andnot technical employees as contended by the Employer. It appearsfrom the record that all employees in the disputed classifications workin an area which is physically separated from the production area ofthe plant, that they do not interchange with production or mainte-nance employees and that they work in close association with, andunder the technical direction of, the Employer's professional engineer-ing personnel.The Disputed ClassificationsModelmzakers:These employeescome withinthe Employer's occu-pational rating description of experimental mechanic which requires,in addition to the equivalent of 4 years of high school,advanced tech-nical training and 7 or more years' experience.They make apparatus1The petition requested a single unit embracing engineering department technicians attwo plants of the Employer,one located at Vandalia,Ohio, and the other at Dayton, Ohio.The record indicates that, while petition was pending,the Employer ceased being theowner of the Dayton plant.The petition,insofar as it relates to the Dayton plant of theEmployer is, therefore,dismissed2The parties agree that blueprint operators,draftsmen,time-study estimators, materialand production clerks, Liaison Engineer Ross, Design Engineer Kimble, Materials andProcess Engineer Bowers, Tool Design Engineer Wallingford and Methods Engineers Rice,Stites, and Strader are technical employees. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDused in research work and assist in the construction of prototypes.At least 75 percent of their time is devoted to development, design,and experimental work and they work in close association with, andunder the direction of, the Employer's design engineers who are con-cededly professional employees.We find that these employees aretechnical employees within the meaning usually accorded that termby the Board.'Laboratory technicians:Laboratory technicians construct proto-types from blueprints furnished them by the engineering department,conduct electrical and mechanical tests, design and build special testequipment and parts, and recommend modifications in models and pro-totypes.They work in the model shop under the immediate super-vision of the model shop foreman and the general supervision ofthe chief engineer.They receive a weekly salary and do Dot workunder close supervision.We find them -to be technical employees'Assemblers:The Employer classifies assemblers as experimentalmechanics, Class A, a classification for which it seeks employees withthe equivalent of 4 years' high school, plus advanced trades trainingor apprenticeship and 7 or more years' experience. They work almostexclusively on development work, building and assembling experi-mental models, prototypes, and parts for electronic defense mecha-nisms, and assist the Employer's project engineers on a nonproductiveand nonrepetitive basis.Like other employees in the model shop, theyare salaried, work under the general supervision of the chief engineerin an area which is physically separated from the production area ofthe plant.We find, as the Petitioner contends, that assemblers aretechnical employees.'Winders:These employees work in the model shop under immedi-ate supervision of the model shop foreman, who is responsible tothe chief engineer.The model shop, in which they work, is separatedfrom the area in which production and maintenance employees workby a wire mesh partition. The record indicates that, although windersemployed in the production and maintenance unit utilize some of thesame basic skills in the performance of certain similar function, thewinders, employed in the model shop, must handle a wider variety ofcoils so that they have a substantially wider range of operation anda greater degree of diversification.Unlike winders in the productionarea, these employees work from plans and sketches which frequentlyare incomplete and they must often fabricate the bobbins on whichthey perform their winding operations.They work in proximity to,and under direction of, the Employer's design engineers, who aresGeneral Electric Company,105 NLRB 921, 924;I4tton Industries of Maryland, Incor-porated,125 NLRB 722.4Convatr, a Division of General Dynamics Corporation (Fort Worth),120 NLRB32'2, 325.5Win. R.Whittaker Co., Ltd.,117 NLRB 339, 345. LELAND ELECTRIC COMPANY, DIV. OF AMF COMPANY409conceded to be professional employees.They are salaried as areother employees of the model shop whereas winders in the productionand maintenance unit are paid on an hourly basis.At least one ofthem was promoted to the model shop from the production and main-tenance unit.On the basis of the foregoing, we find them to betechnical employees and shall include them in the unit herein foundto be appropriate.Short order inspectors:These employees inspect the raw materialsand components used, the machines and equipment employed, and thefinal products turned out in the Employer's engineering section.Since the products are not standardized, short order inspectors mustexercise independent judgment in setting up tests to determine thequality of components and finished products.We find that shortorder inspectors, like other employees of the model shop, are techni-cal employees.Testers:'Testers work in the engineering test area, which is imme-diately adjacent to the prototype and short order facilities of the plantand enclosed partly by a wire mesh partition and partly by cementblocks.Under the general supervision of the chief engineer theyperform development tests on engineering prototypes, qualification orproof tests on engineering prototypes, acceptance tests on short orderapparatus, and certain verification tests required either by the cus-tomer or by the Employer's quality control department.They operatefrom test letter requirements prepared by project engineers and usea greater variety of testing devices and equipment than do the employ-ees in the production test, who work from a fixed test setup whichdoes not change from day to day. Engineering testers frequentlychange their test setups and make new. test setups in the course of theirwork.On the basis of the foregoing, we find them to be technicalemployees.6Coordinators:The Employer contends that the data coordinator,the spare parts coordinator, and the aircraft service coordinator, allof whom are employed in the service organization, which is part ofthe sales department, are technical employees.Petitioner contendsthey are sales employees.The data coordinator engages in the prepa-ration of technical handbooks to accompany the Employer's product.He obtains quotations from outside sources for the preparation ofsuch handbooks and editorially reviews copy prepared within theorganization to insure that format and contents conform to applicablespecifications.The spare parts coordinator performs a similar function with re-spect to small parts.He processes spare parts orders to insure thatspare parts are packed for shipment in accordance with military6Westinghouse Air Brake Company, at al.,119 NLRB 1391, 1394. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDpacking specifications and checks all engineering changes of productsagainst spare parts requirements.The aircraft service coordinatorevaluates reports of malfunctioning of the Employer's product whichare received from either the Employer's quality control section or fromcustomers.He must technically evaluate reports and present hisfindings to customers, by correspondence or otherwise.On occasion,the aircraft service coordinator goes into the field and does a serviceoverhaul or modification in order to evaluate a malfunction.All three coordinators must be able to read, interpret, and applymilitary specifications to their particular job requirements.All aresalaried and their job contacts are chiefly with the Employer's en-gineers.Their duties require a high degree of technical competenceand are primarily technical in nature.We find, contrary to the con-tention of the Petitioner, that they are technical rather than salesemployees.Design research department:Petitioner would include in its re-quested unit, and the Employer would exclude therefrom, three em-ployees of the research laboratory in the classifications of laboratorytechnician,modelmaker, and winder.These employees work underthe supervision of a design engineer and have frequent work contactswith other engineers.They are salaried, their direction is very gen-eral, and they do not work on standardized units or perform repeti-tious operations and they must fabricate many of the tools and partsutilized in their operations.We find that these employees, like theircounterparts in the model shop, are technical employees.Quality control:These employees perform electrical and mechanicaltesting on prototypes and short order units.They are salaried, theywork under general supervision, exercise independent judgment informulating tests, and frequently must devise their own setups tocheck components and subassemblies of components.We find thatthey are technical employees.'File clerk and reproduction operator:The employee in this classifi-cation works in a room with the two blueprint machine operators.She maintains the files of engineering prints, test data, and engineer-ing data, and operates a number of types of duplicating machines.Approximately 10 percent of her time is spent in operating blueprintmachines.Since this employee spends only 10 percent of her timeengaging in the work of blueprint machine operators, who are con-cededly technical employees, and the remainder of her time in per-forming routine clerical tasks and operating conventional duplicatingmachines, we shall exclude her from the unit of technical employeesherein found to be appropriate."9 SeeDrexel Furniture Company,116 NLRB 1434.8SeeBeloit Eastern Corporation,119 NLRB 1407. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.411Storekeeper:The storekeeper maintains the storeroom in the en-gineering department and is responsible for receiving, storing, issuing,and maintaining records of all materials used in the department.Approximately 40 percent of his working time is devoted to makingand maintaining records.We find that the storekeeper is a plantclericalemployee and, therefore, excluded from the unit.'On the basis of the foregoing, and upon the entire record in thecase,we find that a unit of all technicians and model shop employeesof the engineering department of the Employer's Vandalia, Ohio,plant, but excluding all production and maintenance employees, pro-fessionalemployees, plant and office clerical employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act.[Text of Direction of Election omitted from publication.]PBarrett Divisio-a, Allied Chemical & Dye Corp,116 NLRB 1649, 1651.InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers,LocalUnionNo. 71and GeneralDrivers,Warehousemen&Helpers, Local Union No. 509,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandThe New Dixie Lines,Inc.'Case No. 11-CC-17.February 3, 1960DECISION AND ORDEROn November 3, 1959, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfairlabor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the ChargingParty filed exceptions to the Intermediate Report and the Respond-ents filed a reply to the exceptions.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, the reply, and the entire recordIThe New Dixie Lines, Inc., and Jocie Motor Lines, Inc, a wholly owned and controlledsubsidiary, are operated as a single employer and are commonly identified by the com-posite name Jocie New Dixie2 Pursuant to Section 3(b) of the Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Leedom and Members Bean andJenkins].1,26NLRB No. 54.